ORDER
PER CURIAM.
Willie Rimpson appeals from the judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. In his motion he alleged, among other things, that his trial counsel was ineffective for fading to call two witnesses to testify at his second trial, at which a jury found him guilty of second degree murder and armed criminal action. The motion court found that counsel’s decision not to call the witnesses was a matter of *888reasonable trial strategy and denied Rimp-son’s motion.
Affirmed. Rule 84.16(b).